Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is in response to applicant’s arguments and amendments filed 07/29/2022, which are in response to USPTO Office Action mailed 05/05/2022. Applicant’s arguments and amendments have been considered with the results that follow: THIS ACTION IS MADE FINAL. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 5, and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. These claims recite: “the operation being operated by tilting the operation unit in a direction opposite to a centrifugal force, a thrust force and a braking force”. This limitation is unclear as to whether these forces are felt all at the same time or individually. It is unclear if friction is the braking force, if gravity is a thrust force, and if gravity is a centrifugal force. Additionally, when in a turn, the operation unit can move side to side and still be within the scope of the claim, but would not be opposing any force since you cannot turn the opposite of zero. If all the forces are acting at the same time, then the only way to move the operation unit is into the curve, in the direction of the turn. Overall, this limitation causes confusion and needs clarification. Examiner will interpret the claim as though the forces are felt individually, and the forces are from the vehicle accelerating or decelerating through active vehicle speed control, or from turning left or right through active steering control, and not from general gravitational or frictional forces. Claims 2-4 are similarly rejected due to their dependency on claim 1.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Yanaka (US 2003/0055538 A1, hereinafter referred to as Yanaka), and further in view of Kim et al. (US 2018/0126986 A1, hereinafter referred to as Kim) and McGill, JR. (US 2018/0194349 A1, hereinafter referred to as McGill).
Regarding claim 1, Yanaka teaches a driving assistance apparatus provided in a transportation entity 5that has a control function of being able to partially or fully drive, not in accordance with an operating intention of a driver who monitors the transportation entity, the driving assistance apparatus comprising ([0003], a device and method for operating a vehicle according to an operation by a driver of an operating member which is able to be displaced with respect to a vehicle body; [0077], the vehicle is automatically stopped regardless of any operation of the operating lever by the driver (i.e. partial drive by the vehicle that is not in accordance with an operating intention of a driver), see also [0087]): 
an operation unit that is operated by the driver to express the operating intention ([0032], the device for operating a vehicle includes an operating lever (joystick) which serves as an operating member with tilting in the forward-backward, and left-right directions; see Figs. 1 and 8), 
is not interlocked with an operation system that actually controls and operates the 10transportation entity by using an actuator, is provided independent of the operation system ([0008], a device for operating a vehicle is provided with an operating member that is operated by the driver to cause the vehicle to move and a controller that controls an acceleration of the vehicle according to a displacement position of the operating member; here, the controller (i.e. operating system) controls the vehicle via actuator based on the input of the driver that is not interlocked with the actual operation of the vehicle; here, the operation unit is independent of the control and operation system but is used for input), and 
is configured to receive the operating intention of the driver according to operation of the driver while the transportation entity moves ([0048], the vehicle is on to receive driver input; [0051], the displacement of the operating lever means acceleration, deceleration, and turning intentions from the driver; while the vehicle is moving, the driver intention can be to increase or decrease acceleration, turn, keep the same speed, or keep the same heading),
the operation being operated by tilting the operation unit in a direction opposite to a centrifugal force, a thrust force and a braking force ([0051], the operation unit is tilted forward, backward, left, and right to perform operation input; see also Fig. 1; Fig. 8, moving the unit forward causes braking, which would be a force in the opposite direction of the operation unit motion; moving the unit backwards causes a thrust force, which would be a force in the opposite direction of the operation unit motion; moving the operation unit to the left or right causes a turn opposite of the direction of the centrifugal force),
the operating intention including at least one of left steering, right steering, heading, braking, stopping and keeping on driving of the transportation entity (Fig. 8; [0051], the operation unit can be tilted to show the driver intention of left steering, right steering, heading, braking, stopping, and keeping on driving of the vehicle), 
the operation unit including a neutral position (Fig. 8, center point is the neutral position; [0020], displacement of the operation unit from neutral position indicates the driver’s intention); and 
a control unit that is configured to continuously measure a transition process of changing the operating intention of the driver to a different intention via the operation 20unit ([0003], a device and method for operating a vehicle according to an operation by a driver of an operating member which is able to be displaced with respect to a vehicle body; [0008], a device for operating a vehicle is provided with an operating member that is operated by the driver to cause the vehicle to move and a controller that controls an acceleration of the vehicle according to a displacement position of the operating member; here, the controller is continuously measuring the command inputs in order to use the inputs to control the vehicle; the controller must measure continuously to receive the inputs and any change in the inputs in order to control the vehicle), and
the operation unit is further configured to notify the control unit of, as the operating intention of the driver ([0008], a device for operating a vehicle is provided with an operating member that is operated by the driver to cause the vehicle to move and a controller that controls an acceleration of the vehicle according to a displacement position of the operating member; here, the operation intention is from the driver input), 
25an increase in an intention of the driver to accelerate the transportation entity as a number of steps by which the driver tilts the operation unit in a direction of the heading increases ([0008], a device for operating a vehicle is provided with an operating member that is operated by the driver to cause the vehicle to move; [0051], the rate of acceleration of the vehicle increases as the operating lever is displaced backward past the neutral position; Fig. 8, the intention of the driver is to accelerate the vehicle as the number of steps by which the driver tilts the operation unit backwards (in the direction of the heading) increases), 
an intention of the braking including the stopping of the transportation 30entity in response to a tilting of the operation unit in a direction of the braking App. No.: 16/681,824([0008], a device for operating a vehicle is provided with an operating member that is operated by the driver to cause the vehicle to move; [0051], the braking force of the vehicle increases as the operating lever is displaced forward past the neutral position; Fig. 8, the intention of the driver is to brake including stopping of the vehicle in response to tilting the operation unit forward (in the direction of braking)),
an intention of the left steering or the right steering of the transportation entity in response to the tilting of the operation unit in a direction of left or right ([0008], a device for operating a vehicle is provided with an operating member that is operated by the driver to cause the vehicle to move; [0051], the operating lever is such that the steering angle of the left and right wheels increases to the right as the operating lever is displaced to the right past the neutral position, and the steering angle of the left and right wheels increases to the left as the operating lever is displaced to the left past the neutral position; see also Fig. 8), and 
an intention of accelerating the transportation entity out of a curve in response to the tilting of the operation unit in a direction of the heading with keeping the 5operation unit tilted to the left or the right (Fig. 8, when the operation unit is tilted backward (in the direction of the heading) and to the right or left, the driver is inputting the intention to accelerate the vehicle in a turning environment, such as a curve, or when accelerating out of a curve);
the control unit is further configured to determine that the driver has an intention of keeping a current speed upon recognizing that the operation unit stays at the neutral position while the transportation entity is accelerating ([0008], a device for operating a vehicle is provided with an operating member that is operated by the driver to cause the vehicle to move and a controller that controls an acceleration of the vehicle according to a displacement position of the operating member; Fig. 8, when the operation unit is in the neutral position, no acceleration or braking is intended, which means the driver intends to keep the current speed; this means that while the vehicle is accelerating, if the driver returns the operation unit to the neutral position, the driver intends to keep the current speed), 10 
the driver has an intention of keeping a current speed and keeping going straight when the operation unit is kept at the neutral position of the left steering, the right 15steering, the heading and the braking (Fig. 8, when the driver keeps the operation unit in the neutral position, the driver intends to not turn left or right, and not to accelerate or decelerate, which means the driver has an intention to keep a current speed and keep going straight), 
a returning of the operation unit from the direction of the heading to the neutral position does not mean an intention of slowing down to a speed of 0 km/h (Fig. 8, when the driver returns the operation unit from backwards tilt (direction of heading) to neutral position, the driver intends to no longer accelerate; the operation unit being at neutral means no acceleration or deceleration, so the intention of the driver when tilting from the heading direction to neutral does not mean slowing down to a speed of 0 km/h), and 
a returning of the operation unit from the direction of the braking to the neutral position does not mean an intention of the heading (Fig. 8, when the driver returns the operation unit from forward tilt (direction of braking) to neutral position, the driver intends to no longer decelerate; the operation unit being at neutral means no acceleration or deceleration, so the intention of the driver when tilting from the braking direction to neutral does not mean an intention of the heading);
20the control unit continuously measures a start point and an end point of the transition process of changing the operating intention of the driver to the different intention according to the operation of the operation unit operated by the driver while the transportation entity moves ([0003], a device and method for operating a vehicle according to an operation by a driver of an operating member which is able to be displaced with respect to a vehicle body; [0008], a device for operating a vehicle is provided with an operating member that is operated by the driver to cause the vehicle to move and a controller that controls an acceleration of the vehicle according to a displacement position of the operating member; here, the controller is continuously measuring the command inputs in order to use the inputs to control the vehicle; the controller must measure continuously to receive the inputs and any change in the inputs in order to control the vehicle while the vehicle is moving; here, the controller takes the moment of when the steering input was received as the start point and end point of where the driver intention occurred).
However, Yanaka does not explicitly teach the transportation entity operates and moves under automated driving control; tilting the operation unit where a movement of the driver is in synchronization with a center of gravity of the 15transportation entity; the control unit that is configured to determine whether to give the driver an initiative of actually operating the transportation entity, based on a measurement value indicating a change to the different intention; the transportation entity moves under the automated driving control controlled by the control unit without being controlled by the operation of the operation unit operated by the driver; the control unit accumulates a reliability of the driver as a past data by comparing a direction and a strength of a gravitational acceleration that is obtained actually controlling the transportation entity to the driving intention entered via operation unit by the driver; and the control unit determines whether to give the driver the initiative of actually operating the transportation entity based on the reliability of the driver accumulated as the past data.
Kim teaches the transportation entity operates and moves under automated driving control ([0008], a vehicle with a controller (i.e. driving assistance apparatus) that can control the vehicle to travel autonomously, and can ignore a user command when it determines to ignore the user command (i.e. drives not in accordance with an operation intention of a driver));
tilting the operation unit where a movement of the driver is in synchronization with a center of gravity of the 15transportation entity (Fig. 10A, the operation unit can be tilted (here, being tilted to the left); [0010], determining whether each of the one or more user commands is inconsistent with vehicle driving information; obtaining at least one user command being consistent with the vehicle driving information; controlling the vehicle based on the at least one user command and the vehicle driving information; here, the driver tilts the operation unit to be consistent with the vehicle movement in order for the input to be valid; thus, the driver must move the operation unit in a way where the movement of the driver is in synchronization with a center of gravity of the vehicle; if the driver turns the unit to the right during a left turn, this operation would be ignored since the movement would not be in synchronization with the vehicle as when the unit is turned to the left when the vehicle turns left), 
control unit that is configured to determine whether to give the driver an initiative of actually operating the transportation entity, based on a measurement value indicating a change to the different intention ([0034], the vehicle may travel autonomously under the control of the controller (i.e. computer); [0244], the controller may determine, based on vehicle driving information, whether to apply the user command (i.e. give the driver the initiative); [0245], if it is determined the user command is inconsistent with the vehicle driving information, the controller may ignore the user command; [0246], if the user command is consistent with the vehicle driving information, the controller may apply the user command),
the transportation entity moves under the automated driving control controlled by the control unit without being controlled by the operation of the operation unit operated by the driver ([0008], a vehicle with a controller (i.e. driving assistance apparatus) that can control the vehicle to travel autonomously, and can ignore a user command when it determines to ignore the user command (i.e. drives without being controlled by the operation of the operation unit operated by the driver)); 
the control unit accumulates a reliability of the driver as a past data ([0271], the controller receives the steering input when the vehicle is traveling in a lane right next to a centerline; here, the controller takes the moment of when the steering input was received as the start point and end point of where the driver intention occurred; [0291], the controller may determine the user command is inconsistent with the vehicle driving information (i.e. past data vs current situation), because a steering command from the user is different from a steering direction determined based on vehicle driving information, and the controller may ignore the user command (i.e. determines whether to give the driver the initiative based on the driver reliability which is found from past data); here, reliability is recorded sequentially based on the start and point of an operation input, where the measurement value is determined by whether the vehicle uses or ignores the input); and 
the control unit determines whether to give the driver the initiative of actually operating the transportation entity based on the reliability of the driver accumulated as the past data ([0291], the controller may determine the user command is inconsistent with the vehicle driving information, because a steering command from the user is different from a steering direction determined based on vehicle driving information, and the controller may ignore the user command (i.e. determines whether to give the driver the initiative based on the driver reliability); [0226], the vehicle driving information can include vehicle speed, angle, acceleration, tilt, and movement information).
Yanaka and Kim are analogous art to the claimed invention since they are from the similar field of vehicle control systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the vehicle system of Yanaka with the operation and vehicle controls of Kim to create a vehicle system that autonomously controls a vehicle based on a user’s input and the appropriateness of a user’s input based on sequential inputs, to determine whether or not to give the driver the initiative of actually operating the vehicle based on the appropriateness of the operation input.
The motivation for modification would have been to create a vehicle system that autonomously controls a vehicle based on a user’s input and the appropriateness of a user’s input based on sequential inputs, to determine whether or not to give the driver the initiative of actually operating the vehicle based on the appropriateness of the operation input in order for the system to better determine a driver’s intention, the appropriateness of the intention, and to overall learn driver tendencies and behavior, thus creating a more effective vehicle system that can drive more safely.
	However, Yanaka-Kim do not explicitly teach accumulating the past data by comparing a direction and a strength of a gravitational acceleration that is obtained actually controlling the transportation entity to the driving intention entered via operation unit by the driver.
McGill teaches accumulating the past data by comparing a direction and a strength of a gravitational acceleration that is obtained actually controlling the transportation entity to the driving intention entered via operation unit by the driver ([0047], the deviation score is measured against a deviation threshold; the deviation threshold define an amount of deviation from the expected input that is permissible; the threshold may be set according to current operating conditions, a skill profile of the driver, road characteristics; [0051], when the deviation score exceeds the maximum threshold, the control module may completely ignore the received inputs of the driver while overtaking control of the vehicle; [0070], the vehicle can include accelerometers, gyroscopes, IMUs, speedometers; [0039], the deviation module can calculate expected inputs based on the driver model to control the vehicle from a present location to a next location within the preferred trajectory; [0057], when the vehicle is approaching a curve at a rate of speed that is in excess of what is expected along with the angle of the steering wheel being insufficient (i.e. actual forces such as gravitational acceleration being different than expected forces), the controller may decrease the acceleration and increase the steering to maintain the preferred trajectory; [0058], when the vehicle enters a curve with full acceleration and a strong left turn and no brake (i.e. strong forces of the user controlling the transportation entity), the vehicle can ignore the user inputs and take control to guide the vehicle along the preferred trajectory; here, the vehicle accumulates past data by comparing the user input to actual vehicle forces experienced when controlling the vehicle).
Yanaka, Kim, and McGill are analogous art to the claimed invention since they are from the similar field of vehicle control systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the vehicle system of Yanaka-Kim with the operation and vehicle controls of McGill to create a vehicle system that autonomously controls a vehicle based on a user’s input, appropriateness of a user’s input, and the actual forces experienced by the vehicle during operation.
The motivation for modification would have been to create a vehicle system that autonomously controls a vehicle based on a user’s input, appropriateness of a user’s input, and the actual forces experienced by the vehicle during operation in order for the system to better determine a driver’s intention, the appropriateness of the intention, and to overall learn driver tendencies and behavior, thus creating a more effective vehicle system that can drive more safely.
Regarding claim 2, Yanaka-Kim-McGill further teach: The driving assistance apparatus according to claim 1, wherein the control unit sequentially stores information on driving awareness of the driver, based on operation of the operation unit in a storage unit (Kim, [0230], the memory stores data including controller data, input/output data, and data for the overall operation of the vehicle; here, the data includes information on driving awareness of the driver; [0262], if a user command is received, the controller may determine, based on driver state information, if the user command was intended by the driver; [0263], if it is determined that the driver is dozing off at a time when a user command is receiver, the controller may determine the user command is not intended; here, the information about a driver state is time-based, thus the information is stored sequentially), and
determines whether to give the driver the initiative, based on the information on the driving awareness of the driver, stored in the storage unit (Kim, [0230], data information about driving awareness of the driver is stored in the memory storage unit; [0264], if it is determined the user command is not intended by the driver, the controller may ignore the user command; [0265], if it is determined the user command is intended by the driver, the controller determines if the command is inconsistent with vehicle driving information; [0266], if the command is consistent with the vehicle driving information, the controller may control the vehicle based on the user command; [0267], if the command is inconsistent with vehicle driving information, the controller may ignore the command).
Regarding claim 3, Yanaka-Kim-McGill further teach: The driving assistance apparatus according to claim 1, wherein the control unit records a direction angle of the transportation entity set by the driver using the operation unit and a point where an intention of the driver was changed (Yanaka, Fig. 8, the driver can set a direction angle of the vehicle by using the operation unit; Kim, [0164], the input device (i.e. operation unit) includes a steering input device that receives user commands for steering the vehicle based on a specific steering angles; [0271], steering inputs are received and the controller corresponds the input to when it was received and what the vehicle is doing during that moment, for example, a steering input is received when the vehicle is traveling in a lane right next to a centerline (i.e. a point where an intention of the driver was changed).
Regarding claim 4, Yanaka-Kim-McGill further teach: The driving assistance apparatus according to claim 1, wherein: the control unit generates a position mark image indicating a future position where the transportation entity will reach after prescribed seconds in a direction in which the driver desires to move, based on a driving speed of the transportation entity and a steering angle, the position mark image moving in a traveling direction (Kim, [0351], the controller outputs a path to travel (i.e. position mark image) in accordance with a steering control limit; the outputted path is displayed on a windshield; [0350], the controller uses the speed of the vehicle and road surface conditions to find a maximum steering angle; the path displayed uses this information; Fig. 15, shows the display of paths that indicates a future position of the vehicle after prescribed time in a direction in which the vehicle is moving);
the driver of the transportation entity enters a driving intention including a start point and an end point of moving the operation unit forward, backward, to left, or to right, based on determination made from recognition, prediction, or physical feeling of the driver (Yanaka, [0008], a device for operating a vehicle is provided with an operating member that is operated by the driver to cause the vehicle to move; [0051], the operating lever is such that the steering angle of the left and right wheels increases to the right as the operating lever is displaced to the right past the neutral position, and the steering angle of the left and right wheels increases to the left as the operating lever is displaced to the left past the neutral position; see also Fig. 8; Kim, [0009], the input device (i.e. operation unit) receives user commands (i.e. driving intentions) for steering, acceleration, and deceleration from the driver; here, inputting the command is the start and end point of moving the operation unit; see [0063], [0074], [0075], and [0089] for more about the input device); and
the control unit adds, to the position mark image, a driving intention image that indicates determination made by the driver to move the transportation entity forward, backward, to left, or to right, the determination being entered using the operation unit (Kim, [0350], a user command for steering is received; [0351], the controller outputs a path to travel based on the user command; the user command path is displayed with the steering control limit path on the wind shield (i.e. position mark image and driving image are shown together); Yanaka, [0008], a device for operating a vehicle is provided with an operating member that is operated by the driver to cause the vehicle to move; [0051], the operating lever is such that the steering angle of the left and right wheels increases to the right as the operating lever is displaced to the right past the neutral position, and the steering angle of the left and right wheels increases to the left as the operating lever is displaced to the left past the neutral position; see also Fig. 8),
synthesizes the position mark image with a driving image that is readable for artificial intelligence (Kim, [0352], the controller displays the two images in augmented reality; the controller then compares the paths and determines a path that is best for the vehicle (i.e. the controller synthesizes the paths into a best path); McGill, [0027], the driving data is programmed into a function of executing a deep learning algorithm; [0082], the modules can include artificial intelligence, e.g., neural network, fuzzy logic, or other machine learning algorithms; the motivation for modification would have been to create a vehicle system that uses machine learning to learn from driving data in order for the system to better determine when a driver is maneuvering the vehicle erratic or illegal manner, to determine a specific driver profile, and to overall learn driver tendencies and behavior; this creates an intelligent, more effective vehicle system that can drive more safely), and
adds, to a machine learning data set image that is readable for the artificial intelligence, an attribute and label indicating a driving intention of moving the transportation entity forward, backward, to left, or to right (Kim, [0230], the controller is connected to the memory; the memory stores all data for the overall operation of the vehicle, such as input/output data, and processing and controller data; this includes data from user input, path creation, and path determination; Yanaka, [0008], a device for operating a vehicle is provided with an operating member that is operated by the driver to cause the vehicle to move; [0051], the operating lever is such that the steering angle of the left and right wheels increases to the right as the operating lever is displaced to the right past the neutral position, and the steering angle of the left and right wheels increases to the left as the operating lever is displaced to the left past the neutral position; see also Fig. 8; McGill, [0027], the driving data is programmed into a function of executing a deep learning algorithm; [0082], the modules can include artificial intelligence, e.g., neural network, fuzzy logic, or other machine learning algorithms). The motivation for modification would have been to create a vehicle system that shows future position marks of the vehicle, adds intended position marks, and synthesizes these position marks for the vehicle control system in order for the system to better determine driver data and to overall learn driver tendencies and behavior, thus creating an intelligent, more effective vehicle system that can drive more safely. The motivation for modification would have been to create a vehicle system that uses machine learning to learn from driving data in order for the system to better determine when a driver is maneuvering the vehicle erratic or illegal manner, to determine a specific driver profile, and to overall learn driver tendencies and behavior. This creates an intelligent, more effective vehicle system that can drive more safely.
Regarding claim 5, Yanaka teaches a control method for a transportation entity that has a control function of being able to partially or fully drive, not in accordance with an operating intention of a driver who monitors the transportation entity, the control method comprising ([0003], a device and control method for operating a vehicle according to an operation by a driver of an operating member which is able to be displaced with respect to a vehicle body; [0077], the vehicle is automatically stopped regardless of any operation of the operating lever by the driver (i.e. partial drive by the vehicle that is not in accordance with an operating intention of a driver), see also [0087]): 
receiving, by a computer, via an operation unit that is operated by the driver to express the operating intention ([0032], the device for operating a vehicle includes an operating lever (joystick) which serves as an operating member with tilting in the forward-backward, and left-right directions; see Figs. 1 and 8), 
the operating intention of the driver according to operation of the driver while the transportation entity moves ([0048], the vehicle is on to receive driver input; [0051], the displacement of the operating lever means acceleration, deceleration, and turning intentions from the driver; while the vehicle is moving, the driver intention can be to increase or decrease acceleration, turn, keep the same speed, or keep the same heading), 
the operation being operated by tilting the operation unit in a direction opposite to a centrifugal force, a thrust force and a braking force ([0051], the operation unit is tilted forward, backward, left, and right to perform operation input; see also Fig. 1; Fig. 8, moving the unit forward causes braking, which would be a force in the opposite direction of the operation unit motion; moving the unit backwards causes a thrust force, which would be a force in the opposite direction of the operation unit motion; moving the operation unit to the left or right causes a turn opposite of the direction of the centrifugal force), 
the operation unit being not interlocked with an operation system that actually controls and operates the transportation entity by using an actuator and being provided independent of the operation system ([0008], a device for operating a vehicle is provided with an operating member that is operated by the driver to cause the vehicle to move and a controller that controls an acceleration of the vehicle according to a displacement position of the operating member; here, the controller (i.e. operating system) controls the vehicle via actuator based on the input of the driver that is not interlocked with the actual operation of the vehicle; here, the operation unit is independent of the control and operation system but is used for input), 
the operating intention including at least 20one of left steering, right steering, heading, braking, stopping and keeping on driving of the transportation entity (Fig. 8; [0051], the operation unit can be tilted to show the driver intention of left steering, right steering, heading, braking, stopping, and keeping on driving of the vehicle), 
the operation unit including a neutral position (Fig. 8, the center point is the neutral position; [0020], displacement of the operation unit from the neutral position indicates the driver’s intention); 
continuously measuring, by the computer, a transition process of changing the operating intention of the driver to a different intention via the operation unit ([0003], a device and method for operating a vehicle according to an operation by a driver of an operating member which is able to be displaced with respect to a vehicle body; [0008], a device for operating a vehicle is provided with an operating member that is operated by the driver to cause the vehicle to move and a controller that controls an acceleration of the vehicle according to a displacement position of the operating member; here, the controller is continuously measuring the command inputs in order to use the inputs to control the vehicle; the controller must measure continuously to receive the inputs and any change in the inputs in order to control the vehicle); and 
the operating intention of the driver the computer receives indicates an increase in an intention of the driver to accelerate the transportation entity as a number of steps by which the driver tilts the operation unit in a direction of the heading increases ([0008], a device for operating a vehicle is provided with an operating member that is operated by the driver to cause the vehicle to move; [0051], the rate of acceleration of the vehicle increases as the operating lever is displaced backward past the neutral position; Fig. 8, the intention of the driver is to accelerate the vehicle as the number of steps by which the driver tilts the operation unit backwards (in the direction of the heading) increases), 
5an intention of the braking including the stopping of the transportation entity when the driver tilts the operation unit in a direction of the braking ([0008], a device for operating a vehicle is provided with an operating member that is operated by the driver to cause the vehicle to move; [0051], the braking force of the vehicle increases as the operating lever is displaced forward past the neutral position; Fig. 8, the intention of the driver is to brake including stopping of the vehicle in response to tilting the operation unit forward (in the direction of braking)), 
an intention of the left steering or the right steering of the transportation entity when the driver tilts the operation unit in a direction of left or right ([0008], a device for operating a vehicle is provided with an operating member that is operated by the driver to cause the vehicle to move; [0051], the operating lever is such that the steering angle of the left and right wheels increases to the right as the operating lever is displaced to the right past the neutral position, and the steering angle of the left and right wheels increases to the left as the operating lever is displaced to the left past the neutral position; see also Fig. 8), and 
an intention of accelerating the transportation entity out of a curve when 10the driver tilts the operation unit in a direction of the heading with keeping the operation unit tilted to the left or the right (Fig. 8, when the operation unit is tilted backward (in the direction of the heading) and to the right or left, the driver is inputting the intention to accelerate the vehicle in a turning environment, such as a curve, or when accelerating out of a curve); 
the method further includes determining by the computer that the driver has an intention of keeping a current speed upon recognizing that the operation unit stays at the neutral position while 15the transportation entity is accelerating ([0008], a device for operating a vehicle is provided with an operating member that is operated by the driver to cause the vehicle to move and a controller that controls an acceleration of the vehicle according to a displacement position of the operating member; Fig. 8, when the operation unit is in the neutral position, no acceleration or braking is intended, which means the driver intends to keep the current speed; this means that while the vehicle is accelerating, if the driver returns the operation unit to the neutral position, the driver intends to keep the current speed), 
determining by the computer that the driver has an intention of keeping a current speed and keeping going straight when the operation unit is kept at the neutral position of the left steering, the right steering, the heading and the braking (Fig. 8, when the driver keeps the operation unit in the neutral position, the driver intends to not turn left or right, and not to accelerate or decelerate, which means the driver has an intention to keep a current speed and keep going straight), 
determining by the computer that a returning of the operation unit from the 20direction of the heading to the neutral position does not mean an intention of slowing down to a speed of 0 km/h (Fig. 8, when the driver returns the operation unit from backwards tilt (direction of heading) to neutral position, the driver intends to no longer accelerate; the operation unit being at neutral means no acceleration or deceleration, so the intention of the driver when tilting from the heading direction to neutral does not mean slowing down to a speed of 0 km/h), and 
determining by the computer that a returning of the operation unit from the direction of the braking to the neutral position does not mean an intention of the heading (Fig. 8, when the driver returns the operation unit from forward tilt (direction of braking) to neutral position, the driver intends to no longer decelerate; the operation unit being at neutral means no acceleration or deceleration, so the intention of the driver when tilting from the braking direction to neutral does not mean an intention of the heading), 
the continuously measuring includes continuously measuring a start point and an end point of the transition 25process of changing the operating intention of the driver to the different intention according to the operation of the operation unit operated by the driver while the transportation entity moves ([0003], a device and method for operating a vehicle according to an operation by a driver of an operating member which is able to be displaced with respect to a vehicle body; [0008], a device for operating a vehicle is provided with an operating member that is operated by the driver to cause the vehicle to move and a controller that controls an acceleration of the vehicle according to a displacement position of the operating member; here, the controller is continuously measuring the command inputs in order to use the inputs to control the vehicle; the controller must measure continuously to receive the inputs and any change in the inputs in order to control the vehicle while the vehicle is moving; here, the controller takes the moment of when the steering input was received as the start point and end point of where the driver intention occurred)App. No.: 16/681,824Page 6 of 16 Firm Docket No.: PCT19-1019Application No.: 16/681,824Firm Docket No.: PCT19-1019;
However, Yanaka does not explicitly teach the transportation entity operates and moves under automated driving control; tilting the operation unit where a movement of the driver is in synchronization with a center of gravity of the 15transportation entity; determining, by the computer, whether to give the driver an initiative of actually operating the transportation entity, based on a measurement value indicating a change to the different intention; transportation entity moves under the automated driving control controlled by the control unit without being controlled by the operation of the operation unit operated by the driver; the method further includes accumulating, by the computer, a reliability of the driver as a past data by comparing a direction and a strength of a gravitational acceleration that is obtained actually controlling the transportation entity to the driving intention entered via operation unit by the driver; and the determining whether to give the driver an initiative includes determining whether to the give the driver the initiative of actually operating the transportation entity based on reliability of the driver accumulated as the past data.
Kim teaches the transportation entity operates and moves under automated driving control ([0008], a vehicle with a controller (i.e. driving assistance apparatus) that can control the vehicle to travel autonomously, and can ignore a user command when it determines to ignore the user command (i.e. drives not in accordance with an operation intention of a driver));
tilting the operation unit where a movement of the driver is in synchronization with a center of gravity of the 15transportation entity (Fig. 10A, the operation unit can be tilted (here, being tilted to the left); [0010], determining whether each of the one or more user commands is inconsistent with vehicle driving information; obtaining at least one user command being consistent with the vehicle driving information; controlling the vehicle based on the at least one user command and the vehicle driving information; here, the driver tilts the operation unit to be consistent with the vehicle movement in order for the input to be valid; thus, the driver must move the operation unit in a way where the movement of the driver is in synchronization with a center of gravity of the vehicle; if the driver turns the unit to the right during a left turn, this operation would be ignored since the movement would not be in synchronization with the vehicle as when the unit is turned to the left when the vehicle turns left), 
determining, by the computer, whether to give the driver an initiative of actually operating the transportation entity, based on a measurement value indicating a change to the different intention ([0034], the vehicle may travel autonomously under the control of the controller (i.e. computer); [0244], the controller may determine, based on vehicle driving information, whether to apply the user command (i.e. give the driver the initiative); [0245], if it is determined the user command is inconsistent with the vehicle driving information, the controller may ignore the user command; [0246], if the user command is consistent with the vehicle driving information, the controller may apply the user command),
transportation entity moves under the automated driving control controlled by the control unit without being controlled by the operation of the operation unit operated by the driver ([0008], a vehicle with a controller (i.e. driving assistance apparatus) that can control the vehicle to travel autonomously, and can ignore a user command when it determines to ignore the user command (i.e. drives without being controlled by the operation of the operation unit operated by the driver));
the method further includes accumulating, by the computer, a reliability of the driver as a past data ([0271], the controller receives the steering input when the vehicle is traveling in a lane right next to a centerline; here, the controller takes the moment of when the steering input was received as the start point and end point of where the driver intention occurred; [0291], the controller may determine the user command is inconsistent with the vehicle driving information (i.e. past data vs current situation), because a steering command from the user is different from a steering direction determined based on vehicle driving information, and the controller may ignore the user command (i.e. determines whether to give the driver the initiative based on the driver reliability which is found from past data); here, reliability is recorded sequentially based on the start and point of an operation input, where the measurement value is determined by whether the vehicle uses or ignores the input)
the determining whether to give the driver an initiative includes determining whether to the give the driver the initiative of actually operating the transportation entity based on reliability of the driver accumulated as the past data ([0291], the controller may determine the user command is inconsistent with the vehicle driving information, because a steering command from the user is different from a steering direction determined based on vehicle driving information, and the controller may ignore the user command (i.e. determines whether to give the driver the initiative based on the driver reliability); [0226], the vehicle driving information can include vehicle speed, angle, acceleration, tilt, and movement information).
Yanaka and Kim are analogous art to the claimed invention since they are from the similar field of vehicle control systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the vehicle system of Yanaka with the operation and vehicle controls of Kim to create a vehicle system that autonomously controls a vehicle based on a user’s input and the appropriateness of a user’s input based on sequential inputs, to determine whether or not to give the driver the initiative of actually operating the vehicle based on the appropriateness of the operation input.
The motivation for modification would have been to create a vehicle system that autonomously controls a vehicle based on a user’s input and the appropriateness of a user’s input based on sequential inputs, to determine whether or not to give the driver the initiative of actually operating the vehicle based on the appropriateness of the operation input in order for the system to better determine a driver’s intention, the appropriateness of the intention, and to overall learn driver tendencies and behavior, thus creating a more effective vehicle system that can drive more safely.
However, Yanaka-Kim do not explicitly teach accumulating the past data by comparing a direction and a strength of a gravitational acceleration that is obtained actually controlling the transportation entity to the driving intention entered via operation unit by the driver.
McGill teaches accumulating the past data by comparing a direction and a strength of a gravitational acceleration that is obtained actually controlling the transportation entity to the driving intention entered via operation unit by the driver ([0047], the deviation score is measured against a deviation threshold; the deviation threshold define an amount of deviation from the expected input that is permissible; the threshold may be set according to current operating conditions, a skill profile of the driver, road characteristics; [0051], when the deviation score exceeds the maximum threshold, the control module may completely ignore the received inputs of the driver while overtaking control of the vehicle; [0070], the vehicle can include accelerometers, gyroscopes, IMUs, speedometers; [0039], the deviation module can calculate expected inputs based on the driver model to control the vehicle from a present location to a next location within the preferred trajectory; [0057], when the vehicle is approaching a curve at a rate of speed that is in excess of what is expected along with the angle of the steering wheel being insufficient (i.e. actual forces such as gravitational acceleration being different than expected forces), the controller may decrease the acceleration and increase the steering to maintain the preferred trajectory; [0058], when the vehicle enters a curve with full acceleration and a strong left turn and no brake (i.e. strong forces of the user controlling the transportation entity), the vehicle can ignore the user inputs and take control to guide the vehicle along the preferred trajectory; here, the vehicle accumulates past data by comparing the user input to actual vehicle forces experienced when controlling the vehicle).
Yanaka, Kim, and McGill are analogous art to the claimed invention since they are from the similar field of vehicle control systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the vehicle system of Yanaka-Kim with the operation and vehicle controls of McGill to create a vehicle system that autonomously controls a vehicle based on a user’s input, appropriateness of a user’s input, and the actual forces experienced by the vehicle during operation.
The motivation for modification would have been to create a vehicle system that autonomously controls a vehicle based on a user’s input, appropriateness of a user’s input, and the actual forces experienced by the vehicle during operation in order for the system to better determine a driver’s intention, the appropriateness of the intention, and to overall learn driver tendencies and behavior, thus creating a more effective vehicle system that can drive more safely.
Regarding claim 6, Yanaka teaches a non-transitory computer-readable recording medium storing a computer program that is implemented in a transportation entity that has a function of 10being able to partially or fully drive, not in accordance with an operating intention of a driver who monitors the transportation entity, the computer program causing a computer to perform a process comprising ([0003], a device and method for operating a vehicle according to an operation by a driver of an operating member which is able to be displaced with respect to a vehicle body; [0077], the vehicle is automatically stopped regardless of any operation of the operating lever by the driver (i.e. partial drive by the vehicle that is not in accordance with an operating intention of a driver), see also [0087]; [0044], the system operates with an electronic control unit that includes a CPU, ROM, RAM, etc. to implement the system (i.e. non-transitory computer-readable recording medium storing a computer program that is implemented in a transportation entity)): 
15receiving, via an operation unit that is operated by the driver to express the operating intention ([0032], the device for operating a vehicle includes an operating lever (joystick) which serves as an operating member with tilting in the forward-backward, and left-right directions; see Figs. 1 and 8), 
the operating intention of the driver according to operation of the driver while the transportation entity moves ([0048], the vehicle is on to receive driver input; [0051], the displacement of the operating lever means acceleration, deceleration, and turning intentions from the driver; while the vehicle is moving, the driver intention can be to increase or decrease acceleration, turn, keep the same speed, or keep the same heading), 
the operation being operated by tilting the operation unit in a direction opposite to a centrifugal force, a thrust force and a braking force ([0051], the operation unit is tilted forward, backward, left, and right to perform operation input; see also Fig. 1; Fig. 8, moving the unit forward causes braking, which would be a force in the opposite direction of the operation unit motion; moving the unit backwards causes a thrust force, which would be a force in the opposite direction of the operation unit motion; moving the operation unit to the left or right causes a turn opposite of the direction of the centrifugal force), 
the operation unit being not interlocked with an operation system that actually controls and operates the transportation entity by using an actuator and being provided independent of the operation system ([0008], a device for operating a vehicle is provided with an operating member that is operated by the driver to cause the vehicle to move and a controller that controls an acceleration of the vehicle according to a displacement position of the operating member; here, the controller (i.e. operating system) controls the vehicle via actuator based on the input of the driver that is not interlocked with the actual operation of the vehicle; here, the operation unit is independent of the control and operation system but is used for input), 
the operating intention including at least one of left steering, right steering, heading, braking, stopping and keeping on driving of the transportation entity (Fig. 8; [0051], the operation unit can be tilted to show the driver intention of left steering, right steering, heading, braking, stopping, and keeping on driving of the vehicle), 
the operation unit including a neutral position (Fig. 8, the center point is the neutral position; [0020], displacement of the operation unit from the neutral position indicates the driver’s intention); 
25continuously measuring a transition process of changing the operating intention of the driver to a different intention via the operation unit ([0003], a device and method for operating a vehicle according to an operation by a driver of an operating member which is able to be displaced with respect to a vehicle body; [0008], a device for operating a vehicle is provided with an operating member that is operated by the driver to cause the vehicle to move and a controller that controls an acceleration of the vehicle according to a displacement position of the operating member; here, the controller is continuously measuring the command inputs in order to use the inputs to control the vehicle; the controller must measure continuously to receive the inputs and any change in the inputs in order to control the vehicle); and 
the operating intention of the driver received indicates an increase in an intention of the driver to accelerate the transportation entity as a number of steps by which the driver tilts the operation unit in a direction of the heading increases ([0008], a device for operating a vehicle is provided with an operating member that is operated by the driver to cause the vehicle to move; [0051], the rate of acceleration of the vehicle increases as the operating lever is displaced backward past the neutral position; Fig. 8, the intention of the driver is to accelerate the vehicle as the number of steps by which the driver tilts the operation unit backwards (in the direction of the heading) increases), 
10an intention of the braking including the stopping of the transportation entity when the driver tilts the operation unit in a direction of the braking ([0008], a device for operating a vehicle is provided with an operating member that is operated by the driver to cause the vehicle to move; [0051], the braking force of the vehicle increases as the operating lever is displaced forward past the neutral position; Fig. 8, the intention of the driver is to brake including stopping of the vehicle in response to tilting the operation unit forward (in the direction of braking)), 
an intention of the left steering or the right steering of the transportation entity when the driver tilts the operation unit in a direction of left or right ([0008], a device for operating a vehicle is provided with an operating member that is operated by the driver to cause the vehicle to move; [0051], the operating lever is such that the steering angle of the left and right wheels increases to the right as the operating lever is displaced to the right past the neutral position, and the steering angle of the left and right wheels increases to the left as the operating lever is displaced to the left past the neutral position; see also Fig. 8), and 
an intention of accelerating the transportation entity out of a curve when 15the driver tilts the operation unit in a direction of the heading with keeping the operation unit tilted to the left or the right (Fig. 8, when the operation unit is tilted backward (in the direction of the heading) and to the right or left, the driver is inputting the intention to accelerate the vehicle in a turning environment, such as a curve, or when accelerating out of a curve); 
the process further includes determining that the driver has an intention of keeping a current speed upon recognizing that the operation unit stays at the neutral position while the 20transportation entity is accelerating ([0008], a device for operating a vehicle is provided with an operating member that is operated by the driver to cause the vehicle to move and a controller that controls an acceleration of the vehicle according to a displacement position of the operating member; Fig. 8, when the operation unit is in the neutral position, no acceleration or braking is intended, which means the driver intends to keep the current speed; this means that while the vehicle is accelerating, if the driver returns the operation unit to the neutral position, the driver intends to keep the current speed), 
determining that the driver has an intention of keeping a current speed and keeping going straight when the operation unit is kept at the neutral position of the left steering, the right steering, the heading and the braking (Fig. 8, when the driver keeps the operation unit in the neutral position, the driver intends to not turn left or right, and not to accelerate or decelerate, which means the driver has an intention to keep a current speed and keep going straight), 
determining that a returning of the operation unit from the direction of the 25heading to the neutral position does not mean an intention of slowing down to a speed of 0 km/h (Fig. 8, when the driver returns the operation unit from backwards tilt (direction of heading) to neutral position, the driver intends to no longer accelerate; the operation unit being at neutral means no acceleration or deceleration, so the intention of the driver when tilting from the heading direction to neutral does not mean slowing down to a speed of 0 km/h), and 
determining that a returning of the operation unit from the direction of the braking to the neutral position does not mean an intention of the heading (Fig. 8, when the driver returns the operation unit from forward tilt (direction of braking) to neutral position, the driver intends to no longer decelerate; the operation unit being at neutral means no acceleration or deceleration, so the intention of the driver when tilting from the braking direction to neutral does not mean an intention of the heading); App. No.: 16/681,824Page 8 of 16 Firm Docket No.: PCT19-1019Application No.: 16/681,824Firm Docket No.: PCT19-1019 
the continuously measuring includes continuously measuring a start point and an end point of the transition process of changing the operating intention of the operation unit operated by the driver to the different intention according to the operation of the driver while the transportation entity moves ([0003], a device and method for operating a vehicle according to an operation by a driver of an operating member which is able to be displaced with respect to a vehicle body; [0008], a device for operating a vehicle is provided with an operating member that is operated by the driver to cause the vehicle to move and a controller that controls an acceleration of the vehicle according to a displacement position of the operating member; here, the controller is continuously measuring the command inputs in order to use the inputs to control the vehicle; the controller must measure continuously to receive the inputs and any change in the inputs in order to control the vehicle while the vehicle is moving; here, the controller takes the moment of when the steering input was received as the start point and end point of where the driver intention occurred).
However, Yanaka does not explicitly teach the transportation entity operates and moves under automated driving control; tilting the operation unit where a movement of the driver is in synchronization with a center of gravity of the 15transportation entity; determining whether to give the driver an initiative of actually operating the transportation entity, based on a measurement value indicating a change to the different 5intention; the transportation entity moves under the automated driving control controlled by the control unit without being controlled by the operation of the operation unit operated by the driver; the process further includes accumulating a reliability of the driver as past data by comparing a direction and a strength of a gravitational acceleration that is obtained actually controlling the transportation entity to the driving intention entered via operation unit by the driver; and the determining whether to give the driver an initiative includes determining whether to give the driver the initiative of actually operating the transportation entity based on reliability of the driver accumulated as the past data.
Kim teaches the transportation entity operates and moves under automated driving control ([0008], a vehicle with a controller (i.e. driving assistance apparatus) that can control the vehicle to travel autonomously, and can ignore a user command when it determines to ignore the user command (i.e. drives not in accordance with an operation intention of a driver));
tilting the operation unit where a movement of the driver is in synchronization with a center of gravity of the 15transportation entity (Fig. 10A, the operation unit can be tilted (here, being tilted to the left); [0010], determining whether each of the one or more user commands is inconsistent with vehicle driving information; obtaining at least one user command being consistent with the vehicle driving information; controlling the vehicle based on the at least one user command and the vehicle driving information; here, the driver tilts the operation unit to be consistent with the vehicle movement in order for the input to be valid; thus, the driver must move the operation unit in a way where the movement of the driver is in synchronization with a center of gravity of the vehicle; if the driver turns the unit to the right during a left turn, this operation would be ignored since the movement would not be in synchronization with the vehicle as when the unit is turned to the left when the vehicle turns left), 
determining whether to give the driver an initiative of actually operating the transportation entity, based on a measurement value indicating a change to the different 5intention ([0034], the vehicle may travel autonomously under the control of the controller (i.e. computer); [0244], the controller may determine, based on vehicle driving information, whether to apply the user command (i.e. give the driver the initiative); [0245], if it is determined the user command is inconsistent with the vehicle driving information, the controller may ignore the user command; [0246], if the user command is consistent with the vehicle driving information, the controller may apply the user command),
the transportation entity moves under the automated driving control controlled by the control unit without being controlled by the operation of the operation unit operated by the driver ([0008], a vehicle with a controller (i.e. driving assistance apparatus) that can control the vehicle to travel autonomously, and can ignore a user command when it determines to ignore the user command (i.e. drives without being controlled by the operation of the operation unit operated by the driver)); 
the process further includes accumulating a reliability of the driver as past data ([0271], the controller receives the steering input when the vehicle is traveling in a lane right next to a centerline; here, the controller takes the moment of when the steering input was received as the start point and end point of where the driver intention occurred; [0291], the controller may determine the user command is inconsistent with the vehicle driving information (i.e. past data vs current situation), because a steering command from the user is different from a steering direction determined based on vehicle driving information, and the controller may ignore the user command (i.e. determines whether to give the driver the initiative based on the driver reliability which is found from past data); here, reliability is recorded sequentially based on the start and point of an operation input, where the measurement value is determined by whether the vehicle uses or ignores the input)
the determining whether to give the driver an initiative includes determining whether to give the driver the initiative of actually operating the transportation entity based on reliability of the driver accumulated as the past data ([0291], the controller may determine the user command is inconsistent with the vehicle driving information, because a steering command from the user is different from a steering direction determined based on vehicle driving information, and the controller may ignore the user command (i.e. determines whether to give the driver the initiative based on the driver reliability); [0226], the vehicle driving information can include vehicle speed, angle, acceleration, tilt, and movement information).
Yanaka and Kim are analogous art to the claimed invention since they are from the similar field of vehicle control systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the vehicle system of Yanaka with the operation and vehicle controls of Kim to create a vehicle system that autonomously controls a vehicle based on a user’s input and the appropriateness of a user’s input based on sequential inputs, to determine whether or not to give the driver the initiative of actually operating the vehicle based on the appropriateness of the operation input.
The motivation for modification would have been to create a vehicle system that autonomously controls a vehicle based on a user’s input and the appropriateness of a user’s input based on sequential inputs, to determine whether or not to give the driver the initiative of actually operating the vehicle based on the appropriateness of the operation input in order for the system to better determine a driver’s intention, the appropriateness of the intention, and to overall learn driver tendencies and behavior, thus creating a more effective vehicle system that can drive more safely.
	However, Yanaka-Kim do not explicitly teach accumulating the past data by comparing a direction and a strength of a gravitational acceleration that is obtained actually controlling the transportation entity to the driving intention entered via operation unit by the driver.
McGill teaches accumulating the past data by comparing a direction and a strength of a gravitational acceleration that is obtained actually controlling the transportation entity to the driving intention entered via operation unit by the driver ([0047], the deviation score is measured against a deviation threshold; the deviation threshold define an amount of deviation from the expected input that is permissible; the threshold may be set according to current operating conditions, a skill profile of the driver, road characteristics; [0051], when the deviation score exceeds the maximum threshold, the control module may completely ignore the received inputs of the driver while overtaking control of the vehicle; [0070], the vehicle can include accelerometers, gyroscopes, IMUs, speedometers; [0039], the deviation module can calculate expected inputs based on the driver model to control the vehicle from a present location to a next location within the preferred trajectory; [0057], when the vehicle is approaching a curve at a rate of speed that is in excess of what is expected along with the angle of the steering wheel being insufficient (i.e. actual forces such as gravitational acceleration being different than expected forces), the controller may decrease the acceleration and increase the steering to maintain the preferred trajectory; [0058], when the vehicle enters a curve with full acceleration and a strong left turn and no brake (i.e. strong forces of the user controlling the transportation entity), the vehicle can ignore the user inputs and take control to guide the vehicle along the preferred trajectory; here, the vehicle accumulates past data by comparing the user input to actual vehicle forces experienced when controlling the vehicle).
Yanaka, Kim, and McGill are analogous art to the claimed invention since they are from the similar field of vehicle control systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the vehicle system of Yanaka-Kim with the operation and vehicle controls of McGill to create a vehicle system that autonomously controls a vehicle based on a user’s input, appropriateness of a user’s input, and the actual forces experienced by the vehicle during operation.
The motivation for modification would have been to create a vehicle system that autonomously controls a vehicle based on a user’s input, appropriateness of a user’s input, and the actual forces experienced by the vehicle during operation in order for the system to better determine a driver’s intention, the appropriateness of the intention, and to overall learn driver tendencies and behavior, thus creating a more effective vehicle system that can drive more safely.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-6 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant additionally argues the art of record does not disclose “the control unit continuously measures a start point and an end point of the transition process of changing the operating intention of the driver to the different intention according to the operation of the operation unit operated by the driver while the transportation entity moves under the automated driving control controlled by the control unit without being controlled by the operation of the operation unit operated by the driver.”
However, Examiner respectfully disagrees. Yanaka teaches the continuously measuring includes continuously measuring a start point and an end point of the transition process of changing the operating intention of the operation unit operated by the driver to the different intention according to the operation of the driver while the transportation entity moves ([0003], a device and method for operating a vehicle according to an operation by a driver of an operating member which is able to be displaced with respect to a vehicle body; [0008], a device for operating a vehicle is provided with an operating member that is operated by the driver to cause the vehicle to move and a controller that controls an acceleration of the vehicle according to a displacement position of the operating member). Here, the controller is continuously measuring the command inputs in order to use the inputs to control the vehicle. The controller must measure continuously to receive the inputs and any change in the inputs in order to control the vehicle while the vehicle is moving. Here, the controller takes the moment of when the steering input was received as the start point and end point of where the driver intention occurred. Kim teaches the transportation entity moves under the automated driving control controlled by the control unit without being controlled by the operation of the operation unit operated by the driver ([0008], a vehicle with a controller (i.e. driving assistance apparatus) that can control the vehicle to travel autonomously, and can ignore a user command when it determines to ignore the user command (i.e. drives without being controlled by the operation of the operation unit operated by the driver)). Here, Kim teaches the vehicle is controlled without the driver operating the operation unit. Yanaka teaches monitoring the operation of the operation unit. This can include when the driver is operating the unit or when the driver is not operating the unit. In combination, Yanaka-Kim teach monitoring the operation of the operation unit when the user is in control of the vehicle or when the vehicle is in autonomous control of the vehicle. Thus, this limitation is disclosed by the prior art.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADISON B EMMETT whose telephone number is (303)297-4231. The examiner can normally be reached Monday - Friday 8:00 - 4:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFF A BURKE can be reached on (469)295-9067. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MADISON B EMMETT/Examiner, Art Unit 3664                                                                                                                                                                                                        
/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664